Citation Nr: 0105332	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  97-13 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for acne scars, to 
include as a result of herbicide exposure.

2.  Entitlement to service connection for skin disorders, 
other than acne scars, to include as a result of herbicide 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
November 1968, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Chicago, 
Illinois which denied service connection for skin disorders.

This matter was previously before the Board in May 1998, at 
which time it was remanded for further development of the 
evidence.


FINDINGS OF FACT

1.  None of the veteran's skin disorders are diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.

2.  The veteran served during the Vietnam War.

3.  There is medical evidence of record which causally links 
the veteran's acne scars to his military service.

4.  There is no medical evidence of record which establishes 
a causal link between the veteran's skin disorders, other 
than acne scars, and his military service.



CONCLUSIONS OF LAW

1.  Acne scars are of service origin.  38 U.S.C.A. § 1110, 
5107(b) (West 1991); 38 C.F.R. §§ 3.102, 3.303 (2000).

2.  Skin disorders, other than acne scars, were not incurred 
or aggravated by active service, to include exposure to 
herbicides therein.  38 U.S.C.A. § 1110, 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.307 and 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulations.  Service connection may be granted for 
disability resulting from chronic disease or injury incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Regulations pertaining to Agent Orange exposure, now expanded 
to include all herbicides used in Vietnam, provide that if a 
veteran who served on active duty in Vietnam during the 
Vietnam era develops one of the diseases enumerated in either 
38 U.S.C.A. § 1116(a) or 38 C.F.R. § 3.309(e), the veteran is 
presumed to have been exposed to Agent Orange or similar 
herbicides.  McCartt v. West, 12 Vet. App. 164, 168 (1999).  
The diseases for which service connection may be presumed due 
to an association with exposure to herbicide agents 
enumerated at 38 U.S.C.A. § 1116(a) and 38 C.F.R. § 3.309(e), 
consist of chloracne or other acneform diseases consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory 
cancers, and soft-tissue sarcoma.  With regard to the skin 
diseases, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy, the regulations specify that the 
disorder must have become manifest to a degree of 10 percent 
within one year after the last date on which the veteran was 
exposed to the herbicide during active military service for 
service connection to be warranted.  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts shown in every 
case.  When, after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding 
service origin, the degree of disability, or any other point, 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 3.102.

Factual Background.  The veteran's service personnel records 
reflect that he served on active duty in the Republic of 
Vietnam.  His DD Form 214 reflects that he was awarded the 
Vietnam Service Medal and the Vietnam Campaign Medal.

The veteran's service medical records show that a clinical 
evaluation of his skin revealed normal findings a the time of 
his February 1966 service entrance examination.  In October 
1966, he was hospitalized due to complaints of leg pain.  At 
that time, an examination of his left shin revealed that it 
was erythematous and tender, but otherwise clear.  The final 
diagnosis was insect bite with secondary cellulitis.  In 
February 1967, small areas of pyoderma were found on his left 
forearm.  He was treated with Bacitracin.  In February 1968, 
he was treated for an infected foot.  The impression was 
tinea pedis and mild immersion foot.  He was treated with hot 
soaks and cream.  His April 1968 service separation 
examination shows that a clinical evaluation of his skin 
revealed normal findings.  In May 1968, it was noted that he 
had a rash on his arms.  The treatment note indicates 
pyoderma and folliculitis and infected sebaceous cyst.

On VA Agent Orange examination in September 1996, the veteran 
was diagnosed as having a skin rash on the forehead.

On VA dermatological examination in September 1996, the 
veteran was diagnosed as having actinic keratosis, tinea 
pedis, mild folliculitis of the thighs and poikiloderma.

On VA medical examination in October 1996, multiple skin 
lesions of the hands were evident.

VA outpatient treatment records show that the veteran was 
assessed as having tinea pedis in May and June 1997.

At an August 1997 hearing, the veteran testified that he 
received extensive treatment for skin disorders and rashes.  
He also testified that a VA dermatologist had advised him 
that he had chloracne.  He then reported that he had been 
treated for skin cancer.  He also reported that his skin 
disorders were manifested by pain, itching and open sores.

At a February 1998 hearing before the undersigned, the 
veteran testified that he had had skin disorders since 1967.  
He also testified that he received treatment for his skin 
disorders during his service in Vietnam.  He stated that a 
private physician had advised him that he had chloracne.  He 
reported that he had skin problems when he was released from 
service.  He stated that he had skin problems on his feet, 
hands, back and neck.  He maintained that he had chloracne 
because he had not had any skin problems prior to his service 
in an area of Vietnam which was heavily sprayed with Agent 
Orange.

On VA dermatological examination in February 2000, the 
veteran was diagnosed as having acne scars, poikiloderma of 
Civatte (photodamaged areas), actinic keratosis, seborrheic 
keratosis and solar lentigines.

In an April 2000 addendum to the February 2000 VA 
dermatological examination report, the VA physician stated 
that the veteran's skin problems were secondary to chronic 
sun exposure and photodamage.  She reported that the 
veteran's facial scars were secondary to a past history of 
acne vulgaris.  She also reported that Agent Orange could 
potentially cause acne type lesions and could not be ruled 
out as the causative agent of the veteran's acne.

Analysis.  Initially, the Board notes that service connection 
for the veteran's skin disorders cannot be granted under the 
presumptions of 38 C.F.R. §§ 3.307, and 3.309 (2000).  In 
particular, while it is undisputed that he served in Vietnam, 
none of his skin disorders are diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents.  See 38 C.F.R. 
§ 3.307(a)(6), 3.309(e).  Given the guidance provided by the 
United States Court of Appeals for Veterans Claims in 
McCartt, supra, the veteran is not presumed to have been 
exposed to herbicides during service in the absence of 
evidence showing such exposure or a disease which is presumed 
under law to have been caused by herbicide exposure.  Thus, 
as the requirements set forth in 38 C.F.R. §§ 3.307 and 3.309 
have not been met, the veteran's skin disorders may not be 
presumed to have been incurred during his military service.

Notwithstanding the above, the veteran may still be entitled 
to grants of service connection on a direct basis if it can 
be shown that his skin disorders had their onset during his 
period of military service.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 
(1997).

The Board finds that service connection is warranted for the 
veteran's acne scars.  As reported earlier, service 
connection may be granted for a disability resulting from a 
chronic disease or injury incurred in or aggravated by active 
service.  See 38 C.F.R. § 3.303.  The Board is aware that the 
service medical records do not affirmatively establish the 
veteran incurred acne or acne scars in service and that post-
service medical records do not show that he was diagnosed as 
having acne scars until nearly twenty-eight years after his 
separation from military service.  Yet, there is medical 
evidence of record which causally links his acne scars to his 
military service.  The April 2000 addendum to the February 
2000 VA dermatological examination shows that a VA physician 
specifically found that Agent Orange could cause acne type 
lesions and could not be ruled out as the cause of the 
veteran's acne scars.  While this opinion may have been 
based, in part, on a history provided by the veteran at the 
time of the February 2000 VA dermatological examination, the 
opinion was also most certainly based upon the physician's 
medical expertise.  The Board also emphasizes that, absent 
evidence to the contrary, the Board is not in a position to 
question this finding or attribute the veteran's acne scars 
to some other cause.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  As such, the Board is unable to conclude that the 
preponderance of the evidence is against the instant claim.  
Accordingly, it appears that there is at least an approximate 
balance of positive and negative evidence regarding the 
merits of this issue.  With reasonable doubt resolved in 
favor of the veteran, service connection is warranted for his 
acne scars.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

The Board finds that the veteran's claim for service 
connection for skin disorders, other than acne scars, must be 
denied.  There is no medical evidence of record which 
establishes a causal link between the veteran's skin 
disorders, other than acne scars, and his military service.  
While his service medical records show that he was treated 
for skin disorders in service, they do not show that he 
incurred a chronic skin disorder.  In addition, while post-
service VA medical records show that he was diagnosed as 
having various skin disorders, such diagnoses were rendered 
no earlier than 1996, more than two decades after his 
separation from military service.  Moreover, none of the 
post-service medical records establish any causal link or 
nexus between his skin disorders, other than acne scars, and 
his military service.  Thus, the medical evidence of record 
does not demonstrate any causal link or nexus between the 
veteran's skin disorders, other than acne scars, and his 
military service.  While the Board is sympathetic to the 
beliefs of the veteran, his claim for service connection for 
skin disorders, other than acne scars, must be denied under 
these circumstances.

The Board has carefully considered the veteran's testimonies 
and contentions regarding the etiology of his skin disorders, 
other than acne scars.  However, as a layman, he is not 
qualified to render such opinions as to medical diagnoses, 
etiology or causation.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). 

The Board has also considered the doctrine of reasonable 
doubt with regard to the veteran's claim for service 
connection for skin disorders, other than acne scars.  
However, the record does not provide an approximate balance 
of negative and positive evidence on the merits with regard 
to this issue.  Therefore, the Board is unable to identify a 
reasonable basis for granting service connection for the 
veteran's skin disorders, other than acne scars.  Gilbert, 1 
Vet. App. 49, at 53-56; 38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2000).


ORDER

Service connection for acne scars is granted.

Service connection for skin disorders, other than acne scars, 
is denied.



		
	WAYNE M. BRAEUER
Member, Board of Veterans' Appeals

 

